PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/316,034
Filing Date: 2 Dec 2016
Appellant(s): MIMURA et al.



__________________
Vanessa Perez-Ramos
For Appellant


EXAMINER’S ANSWER





on Jan. 25, 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recites “a product of a thickness of the modification-promoting layer and the modulus of elasticity at 23°C of the modification promoting layer is 2,200 N/m or less.”  The recitation is not clear as “the product” are units “N/m” and the claim does not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP08-281861 A (‘861) as understood from the provided translation of the reference, in view of Busch et al. (US 2011/0122486 A1) (“Busch”) and Shinde et al. (US 2014/0127630 A1) (“Shinde”).
With respect to claim 1, '861 discloses a gas barrier laminate comprising a base unit which comprises a base and a modification-promoting layer, and gas barrier layer formed on a side of the modification-promoting layer opposite the base (0001, 0007, 0010), the gas barrier layer formed by applying a modification treatment to a surface of a layer that comprises a polysilazane-based compound (0010), the gas barrier layer comprises a modified area that gas been obtained by the modification treatment (0015) wherein the base unit has a water vapor transmission rate of 0.3 g/(m2·day) (0033, Table 1).  The range of water vapor transmission rate overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness 
Busch discloses a gas barrier multilayer system comprising a base – a core layer D, and modification-promoting layers – elements E (0022, 0030, 0122), wherein the modification-promoting layer has a modulus of elasticity of from 1 to 70 GPa, the modulus of elasticity having an impact on elasticity of the multilayer system (0055, 0077).  The range of modulus of elasticity overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the modification-promoting layer of '861 having a modulus of elasticity as taught in Busch to improve elasticity of the laminate. 
'861 and Busch are silent with respect to a ratio of nitrogen atom content to an oxygen atom content in the modified area being 30 mol % or more.  Shinde discloses a silicon oxynitride film used as a gas barrier film (0001, 0002), teaching that the higher nitrogen content in silicon oxynitride obtained from a polysilazane compound the more the mechanical strength of the film is improved, and also teaching that the film made of silicon oxynitride has an oxygen content of 10% or less by weight (0026).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the ratio of the nitrogen atom content to the oxygen atom content to improve the mechanical properties of the gas barrier layer.
Regarding the recitation “a product of a thickness of the modification-promoting layer and the modulus of elasticity at 23°C of the modification-promoting layer is 2,200 
Regarding claim 2, '861, Busch and Shinde teach the laminate of claim 1.  '861 discloses the thickness of the modification-promoting layer of 10 nm or more and 200 nm or less (0014).  The range of the thickness overlaps the range recited in claim 2; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 3, '861, Busch and Shinde teach the laminate of claim 1.  '861 discloses the modification promoting layer comprises an inorganic compound as a main component (0010).
With respect to claim 4, '861, Busch and Shinde teach the laminate of claim 3.  '861 discloses silicon oxide as the inorganic compound (0010).
Regarding claim 5, '861, Busch and Shinde teach the laminate of claim 1.  '861 discloses the modified area has a thickness of 0.3 µm (0030).  The range of thickness overlaps the range recited in claim 5, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 6, '861, Busch and Shinde teach the laminate of claim 5.  '861 discloses a thickness of the modified area of 0.3 µm (0030), and is silent with respect to the thickness of the gas barrier layer, however, Fig. 2 discloses silica oxide layer - layer 30 – showing that the thickness of the modified area, that comprises silicon oxide is substantially equal to the thickness of the gas barrier layer, thus the ratio in '861 overlaps the ratio recited in claim 6; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 8, '861, Busch and Shinde teach the laminate of claim 5.  Although '861 is silent with respect to the modified area comprising silicon oxynitride, since polysilazane is processed in an oxidizing atmosphere (0015), it would be expected that the layer including silicon oxide also includes silicon oxynitride.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP08-281861 A ('861) as understood from the provided translation of the reference, in view of Busch and Shinde, and further in view of Suzuki (US 2013/0252002 A1).
'861, Busch and Shinde teach the laminate of claim 1, but are silent with respect to the laminate having a water vapor transmission rate as recited in the claim.  Suzuki discloses a gas barrier film comprising a layer of silicon oxide film and a layer comprising a silicon oxynitride (abstr., 0026, 0027), wherein a water vapor transmission rate at 40ºC and a relative humidity of 90% overlaps the rate recited in the claim (p. 18, Table 2).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  The film of Suzuki exhibits excellent gas barrier performance under high temperature and high humidity environment (0015).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to .

Claims 1-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaki et al. (US 2012/0107607 A1) (“Takaki”), view of Busch et al. (US 2011/0122486 A1) (“Busch”).  
With respect to claim 1, Takaki discloses a gas barrier laminate comprising a base unit which comprises a base and a modification-promoting layer (0163), and gas barrier layer formed on a side of the modification-promoting layer (0078, Fig. 3), the gas barrier layer formed by applying a modification treatment to a surface of a layer that comprises a polysilazane-based compound on a side of the modification promoting layer opposite the base (0078).
Takaki is silent with respect to the water vapor transmission rate with respect to the base unit, but discloses that the water vapor transmission rate of the gas barrier layer is 0.01 g/m2
Takaki discloses that the ratio of nitrogen atoms to the total atoms in the modified area is 0.1 to 0.5 (0079), implying that the ratio of a nitrogen atom content to an oxygen atom content overlaps the range of claim 1.  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
The reference is silent with respect to the modulus of elasticity of the modification-promoting layer as recited in the claim.  Busch discloses a gas barrier multilayer system comprising a base – a core layer D, and modification-promoting layers – elements E (0022, 0030, 0122), wherein the modification-promoting layer has a modulus of elasticity of from 1 to 70 GPa, the modulus of elasticity having an impact on elasticity of the multilayer system (0055, 0077).  The range of modulus of elasticity overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the modification-promoting layer of Takaki having a modulus of elasticity as taught in Busch to improve elasticity of the laminate. 
Regarding the recitation “a product of a thickness of the modification-promoting layer and the modulus of elasticity at 23°C of the modification-promoting layer is 2,200 N/m or less”, Takaki teaches the thickness of the modification promoting layer of from 1 nm to 1000 nm (0165), which overlaps the thickness of the modification-promoting layer as disclosed in the instant Specification, Table 1, Busch discloses modulus of elasticity of the modification-promoting layer of from 1 to 70 GPa, the range overlapping the range disclosed in the instant Specification, Table 1, thus it would be expected that in the laminate of Takaki and Busch the result of the thickness and the modulus of 
Regarding claim 2, Takaki and Busch teach the laminate of claim 1.  Takaki discloses the thickness of the modification-promoting layer of from 1 nm to 1000 nm (0165).  The range of the thickness overlaps the range recited in claim 2; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 3, Takaki and Busch teach the laminate of claim 1.  Takaki discloses the modification-promoting layer comprises an inorganic compound as a main component (0164).
With respect to claim 4, Takaki and Busch teach the laminate of claim 3.  Takaki discloses silicon oxide as the inorganic compound, and suggests zinc tin oxide as the oxide includes at least one metal from a group including zinc and indium (0164).
Regarding claim 5, Takaki and Busch teach the laminate of claim 1.  Takaki teaches the modified area has a thickness of from 0.01 µm to 0.2 µm (0080).  The range of thickness overlaps the range recited in claim 5, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 6, Takaki and Busch teach the laminate of claim 5.  Takaki discloses a thickness of the modified area of from 0.01 µm to 0. 2 µm (0080), and a thickness of the gas barrier layer of from 0.02 µm to 2.0 µm (0081), thus the ratio of a thickness of the modified area to a thickness of the gas barrier layer of Takaki overlaps the range recited in claim 6; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
 Regarding claim 8, Takaki and Busch teach the laminate of claim 5.  Takaki discloses the modified area including silicon oxynitride (0084).
As to claim 9, Takaki and Busch teach the laminate of claim 1.  Takaki teaches the water vapor transmission rate at 40°C and relative humidity of 90% of equal to or less than 0.01 g/m2·day (0094, 0096).   The range of transmission rate overlaps the range recited in claim 9; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).

(2) Response to Argument
A.  Claim 1 is indefinite.
In the rejection under 35 USC 112(b) of claim 1 at issue is the portion of the claim reciting “a product of a thickness of the modification promoting layer, in units of m, by the modulus of elasticity at 23°C of the modification-promoting layer, in units of N/m2, is 2,000 N/m or less.”  The Appellant argues that it is abundantly clear from the language of the claim that the recitation at issue refers to the multiplication product obtained by multiplying the thickness of the modification promoting layer by the modulus of elasticity at 23°C of the modification promoting layer, the terms “product” and “by” are common terms in the English language in connection with the operation of multiplication, and the units in the recitation support the position of the Appellant that a skilled artisan would have understood the language at issue and that such language distinctly claims the subject matter claimed (pp. 6 and 7 of the Appeal Brief).  The Examiner notes it is not abundantly clear from the language that the recitation refers to the multiplication product obtained by multiplying the thickness of the modification-2, is 2,200 N/m or less.” would be clear and would not leave any doubt as to what the “product” is.  

B.  Claims 1-6 and 8 are obvious over JP 08-281861 A (“JP '861”) in view of Busch et al. (US 2011/0122486 A1) (“Busch”), and Shinde et al. (US 2014/0127630 A1) (“Shinde”).
The Appellant argues that a skilled artisan would not have been motivated to combine and modify the references as proposed in the final Office Action (p. 8 of the Remarks).
The Appellant argues JP '861 discloses a modification-promoting layer, while the secondary reference Busch does not disclose or suggest a modification of polysilazane, therefore layer E disclosed in Busch is not a modification-promoting layer, the 
The Examiner notes layer E of Busch is not a modification-promoting layer, it is a layer that was interpreted as corresponding to the modification-promoting layer of JP '861, as clarified in the Advisory Action of Oct. 19, 2020.  In the final Office Action it was stated that “Busch discloses a gas barrier multilayer system comprising a base – a core layer D, and modification-promoting layers – elements E (0022, 0030, 0122), wherein the modification-promoting layer has a modulus of elasticity of from 1 to 70 GPa, the modulus of elasticity having an impact on elasticity of the multilayer system (0207).” (par. 7 of the final Office Action).  The Examiner considered layer E as corresponding to the modification-promoting layer of JP '861, which was clarified in the Advisory Action.  The Examiner notes there is a typo in the cited passage of the final Office Action of Jan, 13, 2021, wherein in the citation par. (0051, 0077) of Busch should have been included instead of par. (0207).
The Appellant stated that in the Advisory Action “the Examiner argued for the first time that “the last Office Action was meant to state that layer E corresponds to the modification-promoting layers of '861 and Takaki, not that it is a modification-promoting layer, while D corresponds to base layers of the references.”” (p. 9 of the Appeal Brief).  The Examiner notes that passage is not a first argument regarding layer E 
The Appellant argues Busch discloses the thickness of layer D that the Examiner interpreted as corresponding to the base of JP '861 that is different than the thickness of the base of the laminate of JP '861, the material of that layer is different than the material of the base of JP '861 (p. 10 of the Appeal Brief).  The Appellant further argues the ratio of the thickness of layer E of Busch to the core layer – layer D – is different than the ratio of the thickness of the modification-promoting layer of JP '861 to the base, the base of JP '861 and layer D of Busch are different, thus the combination of JP '861 and Busch are not appropriate (p. 10 of the Appeal Brief).  The Examiner notes JP '861 discloses a gas barrier laminate while Busch discloses a multilayer gas barrier system (0015, 0021), thus both references relate to gas barrier multilayer systems.  The Examiner concurs that the bases of JP '861 and Busch have different thicknesses and are formed of different materials, and the ratios of thicknesses of the base and the modification-promoting layer of JP '861 are different than the ratio of the thicknesses of the core layer and layer E of Busch.  The Examiner notes JP '861 teaches the base, the modification promoting layer, and a gas barrier layer formed on a side of the modification-promoting layer opposite the base (0001, 0007, 0010).  JP '861 does not disclose the modulus of elasticity of the modification promoting layer as disclosed in the claim.  Busch reference was cited as teaching a modulus of elasticity of a layer in a multilayer gas barrier system.  Busch discloses that modulus of elasticity of layer E has an impact on elasticity of the multilayer system (0030, 0051, 0077, 0113).  Thus, since Busch discloses a modulus of elasticity of a layer that overlaps the range recited in 

C.  Claims 1-6 and 8-9 are obvious over Takaki et al. (US 2012/0107607 A1) (“Takaki”), in view of Busch et al. (US 2011/0122486 A1).
The Appellant argues that a skilled artisan would not have been motivated to combine and modify the references as proposed in the final Office Action (p. 12 of the Remarks).
The Appellant argues Takaki discloses a modification-promoting layer – vapor deposited film (p. 13 of the Appeal Brief).  The Appellant argues the secondary reference Busch does not disclose or suggest a modification of polysilazane, therefore layer E disclosed in Busch is not a modification-promoting layer, the components of layer E are different than the components of the vapor deposited film of Takaki, and so the combination of the references is not proper (p. 13 of the Appeal Brief).  
The Examiner notes layer E of Busch is not a modification-promoting layer, it is a layer that was interpreted as corresponding to the modification-promoting layer of Takaki, as clarified in the Advisory Action of Oct. 19, 2020.  In the final Office Action it was stated that “Busch discloses a gas barrier multilayer system comprising a base – a core layer D, and modification-promoting layers – elements E (0022, 0030, 0122), wherein the modification-promoting layer has a modulus of elasticity of from 1 to 70 
The Appellant stated that in the Advisory Action “the Examiner argued for the first time that “the last Office Action was meant to state that layer E corresponds to the modification-promoting layers of ‘861 and Takaki, not that it is a modification-promoting layer, while D corresponds to base layers of the references.”” (p. 13 of the Appeal Brief).  The Examiner notes that passage is not a first argument regarding layer E corresponding to the modification-promoting layer of JP ‘861, it is a clarification of the language of par. 22 of the final Office Action.
The Appellant argues the material of the base of Takaki is different from the material of layer D, the layer that the Examiner interpreted as corresponding to the base of Takaki, the thickness of the base of Takaki is different from the thickness of layer D of Busch (pp. 13 and 14 of the Appeal Brief).  Furthermore, the Appellant argues, the thickness of layer E of Busch is greater than the thickness of layer D, while in Takaki, modification promoting layer is thinner than the base (p. 14 of the Remarks).  Since the base of Takaki and layer D are different, the Appellant argues, the combination of Takaki and Busch is not proper (p. 14 of the Appeal Brief).
The Examiner notes Takaki discloses a multilayer gas barrier laminate system (0073, 0163) while Busch discloses a multilayer gas barrier system (0015, 0021), thus 
The Examiner notes Takaki teaches the base, the modification promoting layer, and a gas barrier layer formed on a side of the modification-promoting layer opposite the base (0078, 0163).  Takaki does not disclose the modulus of elasticity of the modification promoting layer as disclosed in the claim.  Busch reference was cited as teaching a modulus of elasticity of a layer in a multilayer gas barrier system.  Busch discloses that modulus of elasticity of layer E has an impact on elasticity of the multilayer system (0030, 0051, 0077, 0113).  Thus, since Busch discloses a modulus of elasticity of a layer that overlaps the range recited in claim 1, and teaches that the modulus of elasticity of that layer has an impact on elasticity of the whole multilayer gas barrier system, it would have been obvious to one of ordinary skill in the art to form the 




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted, 
/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783

Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                            


                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), 
 unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.